The applicant for the writ of error in this case obtained a judgment against the defendant in the application in the trial court. The Court of Civil Appeals reversed that judgment and remanded the cause for a new trial. The applicant in his petition for the writ of error, in order to give the court jurisdiction, alleged that the decision of the Court of Civil Appeals "practically settled the case." We were of opinion that the ruling of the appellate court was decisive of the case, and therefore exercised jurisdiction and granted the writ. The applicant being the appellee in the Court of Civil Appeals, had given no bond, and under the statute and rules of this court he was required, *Page 268 
in order to make the grant of the writ effective, to file a bond for costs within ten days. The order granting the writ was entered on the 13th day of last October, and on the 24th day of the same month, upon his application therefor, the time was extended for an additional ten days. That time has now expired and no bond has been filed. The grant of the writ of error in such a case is upon condition that the bond must be given within the time prescribed by the rules or order of the court. The condition not having been complied with, the grant of the writ has become of no effect and the application for the writ of error must be dismissed. It is accordingly so ordered.